Citation Nr: 0805397	
Decision Date: 02/15/08    Archive Date: 02/26/08

DOCKET NO.  04-42 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for atrial fibrillation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran had active service from December 1961 to May 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his November 2004 substantive appeal, the veteran 
requested a videoconference hearing before the Board.  His 
hearing was scheduled for January 2008 at the RO in St. 
Petersburg, Florida, but in correspondence dated November 
2007 he requested that his hearing be rescheduled for the RO 
in Winston-Salem, North Carolina.  

Accordingly, the case is REMANDED for the following action:

The RO should schedule the appellant for 
a videohearing before a Veterans Law 
Judge at the Winston-Salem, North 
Carolina, RO, in accordance with 
applicable procedures, and notice should 
be sent to the appellant and to his 
representative, as required.

Thereafter, the case should be returned to the Board in 
accordance with appropriate procedures.  No action is 
required of the appellant or his representative until further 
notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



